



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Constant-Booth, 2018 ONCA 154

DATE: 20180214

DOCKET: C63727

MacPherson, Huscroft and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Anthony Constant-Booth

Appellant

Anthony Constant-Booth, acting in person

Deborah Calderwood, for the respondent

Robert B. Carew, duty counsel

Heard: February 8, 2018

On appeal from the conviction entered on January 17, 2017
    and the sentence imposed on April 27, 2017 by Justice Julianne A. Parfett of
    the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his conviction and
    sentence in relation to an aggravated assault that took place outside a
    McDonalds restaurant in Ottawa. The main issue at trial was identification.

[2]

The trial judge provided detailed reasons to
    support her conclusion that the appellant had been identified as the assailant
    beyond a reasonable doubt. There was conflicting evidence on this issue which,
    in our view, the trial judge addressed in an adequate fashion. We are not
    persuaded that the reasons were wanting, nor do we believe that the verdict was
    unreasonable. The conviction appeal is dismissed.

[3]

On sentence, we are not persuaded that the
    sentence imposed was unfit. This was a serious and cowardly attack of a man on
    the ground resulting in serious injuries. He required reconstructive surgery
    and experiences continued difficulties.

[4]

Moreover, this is not a case where the parity
    principle requires an adjustment of the appellants sentence. There were
    significant differences between the appellant and Mr. Bailey. For one, Mr.
    Bailey entered an early plea of guilty, a significant mitigating factor.
    Moreover, where Mr. Bailey has a very minor record, the appellant has a serious
    record for numerous and violent offences. Lastly, the offences committed by the
    two men were appreciably different and the appellants was far more serious. In
    our view, the trial judges careful reasons reflect these factors.

[5]

In conclusion, while we acknowledge that the
    sentence imposed on the appellant was severe, it was not unfit. The appeal from
    sentence is dismissed.


